THE STATE OF TEXAS
                        MANDATE
                    *********************************************

TO THE 3RD DISTRICT COURT OF HENDERSON COUNTY, GREETING:

       Before our Court of Appeals for the 12th Court of Appeals District of Texas, on the 14th
day of October, 2015, the cause upon appeal to revise or reverse your judgment between

                                DANNY RAY LUSK, Appellant

                       NO. 12-13-00225-CR; Trial Court No. C-19,241

                          Opinion by James T. Worthen, Chief Justice.

                              THE STATE OF TEXAS, Appellee

was determined; and therein our said Court made its order in these words:

       “THIS CAUSE came to be heard on the appellate record and briefs filed herein, and the
same being considered, it is the opinion of this court that there was no error in the judgment for
each of the three counts.

        It is therefore ORDERED, ADJUDGED and DECREED that the judgment for each of
the three counts of the court below be in all things affirmed, and that this decision be certified
to the court below for observance.”

        WHEREAS, WE COMMAND YOU to observe the order of our said Court of Appeals
for the Twelfth Court of Appeals District of Texas in this behalf, and in all things have it duly
recognized, obeyed, and executed.

        WITNESS, THE HONORABLE JAMES T. WORTHEN, Chief Justice of our Court
of Appeals for the Twelfth Court of Appeals District, with the Seal thereof affixed, at the City of
Tyler, this the 8th day of December, 2015.

                       PAM ESTES, CLERK


                       By: _______________________________
                           Chief Deputy Clerk
                     THE STATE OF TEXAS
                        MANDATE
                    *********************************************
TO THE 3RD DISTRICT COURT OF HENDERSON COUNTY, GREETING:
       Before our Court of Appeals for the 12th Court of Appeals District of Texas, on the 14th
day of October, 2015, the cause upon appeal to revise or reverse your judgment between

                                DANNY RAY LUSK, Appellant

                       NO. 12-14-00039-CR; Trial Court No. C-18,897

                          Opinion by James T. Worthen, Chief Justice.

                              THE STATE OF TEXAS, Appellee

was determined; and therein our said Court made its order in these words:

       “THIS CAUSE came on to be heard on the appellate record and the briefs filed herein;
and the same being inspected, it is the opinion of the Court that there was error in the judgment
for count I, but no error in the judgment for count II.

       It is therefore ORDERED, ADJUDGED and DECREED that the trial court’s judgment
for count I be modified to reflect that attorney’s fees are $0.00; and as modified, the trial
court’s judgment is affirmed; that the trial court’s judgment for count II be and hereby is
affirmed; and that this decision be certified to the trial court below for observance.”

        WHEREAS, WE COMMAND YOU to observe the order of our said Court of Appeals
for the Twelfth Court of Appeals District of Texas in this behalf, and in all things have it duly
recognized, obeyed, and executed.

        WITNESS, THE HONORABLE JAMES T. WORTHEN, Chief Justice of our Court
of Appeals for the Twelfth Court of Appeals District, with the Seal thereof affixed, at the City of
Tyler, this the 8th day of December, 2015.

                       PAM ESTES, CLERK


                       By: _______________________________
                           Chief Deputy Clerk